Citation Nr: 1618146	
Decision Date: 05/05/16    Archive Date: 05/13/16

DOCKET NO.  10-13 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1. Entitlement to service connection for right ear hearing loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Lamb, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1967 to August 1969, with periods of Reserves duty between August 1969 and April 1996.

The matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Fargo, North Dakota, Department of Veterans Affairs (VA) Medical and Regional Office Center (RO).  

Although the issue of service connection for left ear hearing loss was developed for appellate review, the Board notes that a September 2015 rating decision granted service connection for left ear hearing loss; thus, only the issues of service connection for right ear hearing loss and tinnitus are before the Board.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  


FINDINGS OF FACT

1.  Right ear hearing loss was noted at service entrance.

2.  Right ear hearing loss was not aggravated during or as a result of active service.

3.  Tinnitus did not originate in service, and is not otherwise etiologically related to service.


CONCLUSIONS OF LAW

1. The criteria for service connection for right ear hearing loss are not met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1132, 1137, 1153, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306, 3.307, 3.309, 3.385 (2015).

2.  The criteria for service connection for tinnitus are not met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1132, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, the Veteran was collectively provided 38 U.S.C.A. § 5103(a)-compliant notice in April 2008 and December 2014 correspondences.  Thereafter, the claims were readjudicated in supplemental statements of the case, most recently in September 2015.  Thus, VA has satisfied its duty to notify the appellant.  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  In October 2014, the Board remanded this case for further development.  In December 2014, the RO sent the Veteran a notice letter requesting a completed authorization to disclose information and general release for medical provider information.  The Board notes that private medical records from Altru Health Systems have been associated with the claims file.  In addition, the VA received the Veteran's service personnel records from all periods of Reserves duty in January 2015, and these are associated with the claims file.  The Board is therefore satisfied there was substantial compliance with the requested development with regard to those claims.  Dyment v. West, 13 Vet. App. 141 (1999); Stegall v. West, 11 Vet. App. 268 (1998). 
The appellant has not referred to any additional, unobtained, relevant, available evidence.  

In addition, VA has obtained examinations with respect to the Veteran's claims on appeal that occurred in September 2008 and August 2015.  The Board has reviewed the examination reports, and finds that they are adequate.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  In order to establish entitlement to service connection, there must be (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may be presumed for certain chronic diseases, such as organic diseases of the nervous system, including hearing loss, which develop to a compensable degree within one year after discharge from service, even though there is no evidence of the disease during the period of service.  That presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. 3.307, 3.309(a) (2015). 

Medical evidence is required to demonstrate a relationship between a current disability and the continuity of symptomatology demonstrated if the condition is not one where a lay person's observations would be competent.  Clyburn v. West, 12 Vet. App. 296 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  Savage v. Gober, 10 Vet. App. 488 (1997).

Lay evidence presented by a Veteran concerning continuity of symptoms after service may generally be considered credible and ultimately competent, regardless of a lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (2006).  The Board has the authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).







Right Ear Hearing Loss

1. Factual Background

The Veteran asserts that his right ear hearing loss is the result of acoustic trauma experienced during military service.  Specifically, the Veteran claims acoustic trauma related to small arms fire, grenades, machine guns, helicopters and grenade launchers.  The Veteran also claims he was exposed to firing range noise trauma without the aid of hearing protection.  The Veteran served in Vietnam as a pay distribution specialist.  

Service treatment records (STRs) note a hearing disability in the November 1966 induction examination.  The induction examination notes the following audiometric testing results (by converting ASA into ISO units):




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
10
-
60

The examiner concluded that the Veteran had defective hearing, and assigned a "PUHLES" profile reflecting a "2" for hearing.

The Board notes that the STRs do not contain a separation examination.

Post-service medical records include a VA examination in October 1977 with the following audiometric testing results:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
5
35
65

The Veteran stated, in a November 1977 request for waiver for enlistment in the Army Reserves, "I feel this hearing loss will not affect my job in the Army Reserve whatsoever."  In addition, the recruiting officer noted, "His present work as a police officer is not affected by this hearing loss in any way, nor do I believe that it will affect his job performance as a Reservist."

A July 1979 driver qualification record shows that the Veteran passed the hearing evaluation with a score of 20/20 for the right ear.

A March 1983 VA examination noted the following audiometric testing results:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
40
65

A May 1992 driver qualification record shows that the Veteran passed the hearing evaluation with a score of 15/20 for the right ear.

A January 2005 employment related audiological evaluation found that conventional pure-tone audiometry revealed hearing within normal limits through 1000 Hz, sharply sloping to a severe sensorineural hearing loss in the right ear.  Word recognition score in the right ear was 92 percent.

During a September 2008 VA audiology examination, the Veteran reported a history of military noise exposure including small arms fire, grenades, machine guns, helicopters and grenade launchers.  He reported non-military noise exposure included hunting, motorcycles, snowmobiles, and noise exposure related to his occupation as a police officer.  The audiometric testing results showed:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
40
70
80

The September 2008 VA examiner further noted that the Veteran's speech recognition score in the right ear was 96 percent.  In addition, during this examination the Veteran noted that his hearing loss has gotten worse in the last four to five years.  The examiner found that that the Veteran's 1966 entrance examination showed bilateral high frequency hearing loss.  Citing the pre-existing hearing loss, the absence of a separation hearing examination, and noise exposure history both during service and post-service; the examiner was unable to "resolve the issue of hearing loss without resorting to mere speculation."

An addendum to the September 2008 VA audiology examination was obtained in August 2015 by the same examiner.  The August 2015 examiner opined that the there was "clear and unmistakable evidence that a hearing loss disability pre-existed [the Veteran's] service."  In addition, the examiner opined that by comparing the Veteran's induction examination and his October 1977 audiology examination, "there is clear and unmistakable evidence that his right ear hearing loss did not increase in severity."  Therefore, the examiner concluded that it was less than likely that the Veteran's right ear hearing loss was the result of his active duty noise exposure.    

The Veteran asserts that his 1966 induction examination should have indicated no hearing loss.  In addition, the Veteran asserts that the government failed to give a separation examination which "would have indicated my hearing loss."  

2. Legal Analysis

Specific to claims for service connection, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015).

The Board notes that the absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87 (1992). Competent evidence of a current hearing loss disability meeting the requirements of 38 C.F.R. § 3.385, and a medically sound basis for attributing such disability to service, may serve as a basis for a grant of service connection for hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).

A veteran is presumed to have been in sound condition when examined, accepted, and enrolled for service except as to defects, infirmities, or disorders noted at the time of examination, acceptance, enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service. 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.
 
The Board first finds that the Veteran is not entitled to the presumption of soundness as to his right ear hearing loss.  His service entrance examination reveals that he had hearing loss for VA purposes under 38 C.F.R. § 3.385, inasmuch as he exhibited a 40 decibel loss at 4,000 Hertz.  In McKinney v. McDonald, No. 13-2273 (U.S. Vet. App. March 11, 2016) the Court held that for a hearing defect to be noted at service entrance, it must meet the criteria set forth in 38 C.F.R. § 3.385.  Moreover, the entrance examiner specifically noted that the Veteran had defective hearing at the examination, and assigned a PUHLES profile indicating impaired hearing.  The evidence clearly establishes that right ear hearing loss was noted at service entrance, and consequently the presumption of soundness does not apply.

With respect to whether there is evidence of aggravation during service, the remaining active service treatment records do not document any increased hearing impairment, and the Veteran did not complain of increased hearing loss during active service.  When he left service, he was re-examined in October 1977 in connection with re-enlistment in the Reserves, at which time audiometric testing showed that right ear hearing loss increased in severity by 5 decibels at 4000 Hz over an eleven year period.  VA sought a medical opinion to determine whether this or any other evidence suggested aggravation in service.  The August 2015 VA examiner found that the records showed "clear and unmistakable evidence that his right ear hearing loss did not increase in severity during his period of active duty."  Although the examiner did not formulate his opinion in the context of whether it was at least as likely as not, he did express his opinion with even much clearer probability-in essence that the hearing loss undebatably did not increase in severity during service.  The Board finds the August 2015 audiological examination report the most probative evidence of record as it was based on consideration of the Veteran's entire record.  Moreover, there is no medical evidence to the contrary.

Accordingly, as the Veteran's preexisting bilateral hearing loss was "noted" at service entrance, and the weight of the evidence demonstrates that it did not increase in severity during service, the weight of the evidence demonstrates no aggravation of preexisting hearing loss by service.  Because the evidence does not demonstrate worsening of hearing loss during service (preponderance of the evidence is against a finding of worsening during service), the presumption of aggravation does not arise in this case, so the burden on VA to rebut the presumption (by clear and unmistakable evidence) does not arise.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306 (2015). 

The Board acknowledges the Veteran's assertion that he was exposed to sound trauma experienced during military service which, he claims, caused his right ear hearing loss.  Even assuming, contrary to his military occupational specialty, that his account of noise exposure is credible, noise exposure alone does not constitute aggravation.  Rather, the evidence must show that there was an actual worsening in the severity of the hearing loss, and not just a possible explanation for such an increase.  In this case, the Board finds that the service treatment records do not document an increase in severity of the right hearing loss, and the only medical opinion to address the matter is against the claim.  To the extent the Veteran offers his lay opinion concerning aggravation, even assuming he is competent to offer such an opinion, the probative value of his opinion is outweighed by that of the medical examiner who clearly has more education and training in evaluating whether a disorder such as hearing loss has worsened.
 
For these reasons, the Board finds that a preponderance of the evidence demonstrates that the Veteran's pre-existing right ear hearing loss did not increase in severity during service.  Specifically, the Board finds that the Veteran's preexisting hearing loss noted upon service entrance was not aggravated by service, as defined by 38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306 (2015).  Because aggravation by service of the preexisting hearing loss disability is not demonstrated, the benefit of the doubt doctrine does not apply, and the claim for service connection for bilateral hearing loss must be denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Tinnitus

1. Factual Background

The Veteran asserts that he has tinnitus which had its onset in 1967 as a result of firing range practice without the aid of hearing protection.  The Veteran's STRs are negative for treatment or diagnosis of tinnitus during active service.  

In January 2005, the Veteran did not pass a hearing evaluation during a workmen compensation physical.  During a follow-up audiological evaluation in January 2005, the Veteran was found to have severe sensorineural hearing loss in the right ear and moderately severe sensorineural hearing loss in the left ear.  In addition, during this examination, the Veteran reported that he was retiring, but was not sure what he was going to do after retirement.  Private medical records show that he did retire in 2005.  At a follow-up audiological evaluation in January 2005 the Veteran denied having tinnitus.  

The Veteran filed a claim for tinnitus in April 2008.  During a VA audiology examination in September 2008 the Veteran placed the date of onset of tinnitus in 1967.  After review of the Veteran's claims file, including the Veteran's previous statements denying tinnitus and current statements claiming to have had tinnitus since 1967, and due to the pre-existing history of hearing loss and noise exposure both during and after service, the examiner was unable to resolve the issue of tinnitus without resorting to mere speculation. 

In October 2009, the Veteran claimed that he denied having tinnitus during his January 2005 follow-up audiological evaluation because he feared losing his job.  In March 2010, the Veteran claimed that that it was hearing loss he denied having during this follow-up audiological evaluation, also out of fear of losing his job.

In an August 2015 addendum to the September 2008 VA audiology examination report, the examiner was again unable to resolve the issue of tinnitus without resorting to mere speculation due to the inconsistent history provided.

Legal Analysis

The Veteran contends that he has had ringing in his ears since basic training in 1967.  The Board acknowledges that the Veteran is competent to make statements regarding noise exposure in service and to attest to the presence of ringing in his ears.  Charles v. Principi, 16 Vet. App. 370 (2002).  However, the Board finds that the Veteran has been an unreliable historian; and, thus, the Veteran's statements are not credible evidence as to a nexus between in-service noise exposure and his current claimed tinnitus.

At a January 2005 workmen compensation audiological evaluation, the Veteran denied having tinnitus.  The Board finds the Veteran's October 2009 statement asserting that he was untruthful during this evaluation out of fear of losing his job not credible.  The Board notes that a related physical evaluation dated approximately two weeks prior notes that the Veteran was retiring and was not sure what he was going to be doing after retirement.  Other private medical records confirm that the Veteran did retire in 2005.  Moreover, the Veteran had already been found to have severe sensorineural hearing loss in the right ear and moderately severe sensorineural hearing loss in the left ear at the time the January 2005 statement was made.  The Veteran's explanation that he feared losing his job, from which he was in the process of retiring, if he reported tinnitus, although he did report and was found to have hearing loss, is not believable and is inconsistent with his circumstances at the time.  The Board finds his account to lack credibility, and finds that the 2005 evidence showing he denied having tinnitus at the time is probative evidence establishing that the tinnitus originated after 2005.  Notably, the Veteran does not contend that the tinnitus was intermittent through the years, and consequently the Board finds that his denial of tinnitus in 2005 casts doubt on his statements concerning tinnitus in service or at any point prior to 2008.
 
The Board also notes that in March 2010, the Veteran claimed it was hearing loss that he had been untruthful about during the January 2005 workmen compensation audiological evaluation.  However, the record reflects that the Veteran denied having tinnitus, not hearing loss.  This further supports the finding that the Veteran's account lacks credibility.

Accordingly, the Board finds the Veteran's recent contentions that his tinnitus had its onset during basic training not credible due to both the absence of complaints or treatment of tinnitus for over forty years, and because that contention is inconsistent with the Veteran's January 2005 workmen compensation audiological evaluation.  If it is determined based upon reliable evidence that there was an extended period of time after service without any manifestations of the claimed condition, then that tends to weigh against a finding of a connection between the disability and service.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

In this, and in other cases, the Board may not base a decision on its own unsubstantiated medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  There is no evidence of record that links the Veteran's claimed tinnitus to his active duty or to any event therein beyond the Veteran's own assertions, which, as found above, are neither credible evidence of continuous symptoms since service nor competent evidence as to the etiology of his current tinnitus.  The only probative etiological evidence of record is the January 2005 workmen compensation audiological evaluation, which is negative to the Veteran's claim.

Accordingly, the Board finds that the preponderance of the evidence is against the claim, and the claim must be denied.  The Board has considered the applicability of "benefit of the doubt" doctrine; however, the record does not demonstrate an approximate balance of positive and negative evidence as to warrant the resolution of this matter on that basis.  38 U.S.C.A. § 5107(b) (West 2014).

In sum, the Board finds that the Veteran is not a reliable historian as to the onset of his tinnitus and the credible and competent evidence of record does not show tinnitus in service or continuity of symptomatology since service.  38 C.F.R. §3.303(b) (2015).  Accordingly, the Board finds that a preponderance of the evidence is against the claim for service connection for tinnitus and service connection must be denied.  38 U.S.C.A. § 5107(b) (West 2014).


ORDER

Service connection for right ear hearing loss is denied.

Service connection for tinnitus is denied.




______________________________________________
Thomas O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


